           CASE 0:20-cv-01929-SRN-HB Doc. 115 Filed 01/16/21 Page 1 of 3

Brock Fredin
Phone: (612) 424-5512 ! E-Mail: brockfredinlegal@icloud.com


                                                                           Date: January 16, 2021
BY ECF

Judge Susan Richard Nelson!
United States District Court!
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 18-CV-466-SRN
                  Fredin v. Middlecamp, Case No. 17-CV-3058-SRN
                  Fredin v. Kreil, Case No. 20-CV-01929-SRN

Dear Judge Nelson:

I am writing to request the option of filing a motion for reconsideration related to the Court’s
January 8, 2021 show cause Order.

Specifically, the Court’s January 8, 2021 show cause Order is an attack on democracy itself. The
Court wielded its “inherent power to sanction” in a patently unconstitutional manner. Prior to
issuing a show cause order under the Court’s inherent power, it is required to afford me a “fair
notice and an opportunity for a hearing on the record." Roadway Exp., Inc. v. Piper, 447 U.S. 752,
767 (1980). See also U.S. v. Blodgett, 412 F. App'x 935 (9th Cir. 2011). The Court conducted no
such hearing consequently denying me due process.

More specifically, the Court is operating under a fabricated November 23, 2020 finding that I
posted the websites in order to gain “favorable settlement terms or judicial decisions.” (See Fredin
v. Kreil, Dock. No. 39 p. 16). This January 8, 2021 show cause Order similarly required a hearing
on the record before it could be rendered. CRST Expedited, Inc. v. Knight Transp., Inc., No. 17-
CV-24 CJW (N.D. Iowa Mar. 15, 2018) (requiring evidentiary support). "For a sanction to be
validly imposed, the conduct in question must in fact be sanctionable under the authority relied
upon." United States v. Stoneberger, 805 F.2d 1391, 1392 (9th Cir. 1986). More importantly, it
belies the facts of this case:
                a. There is evidence that Defendants use their tabloid and Twitter attacks to
                     denigrate attorneys who represent me. Specifically, Defendants attacked my
                     previous attorney Nathan M. Hansen consequently preventing from retaining
                     reasonable counsel during this or any other litigation.
                b. There is evidence that numerous attorneys refused to represent me or similarly
                     requested significantly higher retainers because of Defendants reprisals.
                c. There is evidence that Defendants have threatened to “dick-punch me into an
                     event horizon” and used those physical threats to intimidate me in settlement
                     discussions. (See Fredin January 16, 2021 Decl. Ex. A.) This Court has not
                     sanctioned Defendants for using physical threats to gain favorable settlement
                     terms. (See Fredin January 16, 2021 Decl. Ex. B.)
         CASE 0:20-cv-01929-SRN-HB Doc. 115 Filed 01/16/21 Page 2 of 3
                                                                                          Page 2 of 3


               d. There is evidence that Defendants similarly used Twitter attacks to intimidate
                  me in settlement discussions. (See Id.) Specifically, Defendants stated that they
                  would “delete all @CardsAgstHrsmt tweets” if I “release [Defendants] from
                  and against any and all claims … underlying Civil lawsuits.” (See Id at p. 2.)
                  This Court has not sanctioned Defendants for using contrived Twitter attacks to
                  gain favorable settlement terms.
               e. There is evidence that in 2019 Defendants began creating additional attacks on
                  Twitter under the @Webster account to invade my safety, security, and privacy.
                  It is believed these attacks still exist. This Court has not sanctioned Defendants
                  for using this Twitter attack to further intimidate me.

Sadly, this Court attacks the Constitution and democracy itself by violating my First Amendment
and Due Process rights. Even worse, Defendants admit in writing to threatening to “dick-punch
[me] into an event horizon” and a lifetime of Twitter or tabloid attacks against me to gain favorable
settlement terms. (See Id.) As this Court rigs cases on behalf of high-powered Defendants,
Defendants face no accountability for the physical threats or intimidation schemes that they direct
at me.

The statements and holdings of the Court’s January 8, 2021 Order ignores the fact that the
November 23, 2020 injunction is facially unconstitutional and violates the First Amendment in
every respect. The Court’s fundamentally unfair conduct in covering up Defendants misconduct
and allowing Defendants to attack me is disturbing, perverted, and truly evil. Every staff person
who is complicit in the Court’s actions should be deeply sickened and ashamed of their actions.
More broadly, this Court has now facilitated Defendants conduct in torturing me.

In denying this request, I am respectfully requesting that the Court address Defendants attacks
described above and why it has allowed this to continue without injunctive relief. More
importantly, I am respectfully requesting to know why the Court has chosen to engage in extreme
bias to target and silence my protected rights instead.




                                                              Sincerely,




                                                              s/ Brock Fredin
                                                              Brock Fredin
cc:    Anne M. Lockner (by ECF)
cc:    Karl Johann Breyer (by ECF)
CASE 0:20-cv-01929-SRN-HB Doc. 115 Filed 01/16/21 Page 3 of 3
                                                            Page 3 of 3
